                   1   LATHAM & WATKINS LLP
                       Michael H. Rubin (CA Bar No. 214636)
                   2      michael.rubin@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6

                   7   Attorneys for Defendant Accellion Inc.

                   8

                   9
                                                   UNITED STATES DISTRICT COURT
               10
                                                  NORTHERN DISTRICT OF CALIFORNIA
               11
                                                           SAN JOSE DIVISION
               12
                       JARAMEY STOBBE, individually and on         Case No.: 5:21-cv-01353-EJD
               13      behalf of all others similarly situated,
                                                                   NOTICE OF APPEARANCE OF
               14                                                  MICHAEL H. RUBIN
                                     Plaintiff,
               15
                                v.
               16                                                  Hon: Edward J. Davila
                       ACCELLION, INC.,
               17
                                     Defendant.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                             NOTICE OF APPEARANCE
 SAN FRANCISCO


                                                                                           Case No.: 5:21-CV-01353-EJD
                   1              TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:

                   2          PLEASE TAKE NOTICE that Michael H. Rubin of LATHAM & WATKINS LLP

                   3   hereby enters his appearance in the above-captioned matter as counsel for Defendant Accellion,

                   4   Inc. (“Accellion”). He respectfully requests that all pleadings, notices, orders, correspondence

                   5   and other papers in connection with this action be served upon him at the following address:

                   6                                 Michael H. Rubin
                                                     LATHAM & WATKINS LLP
                   7                                 505 Montgomery Street, Suite 2000
                                                     San Francisco, California 94111-6538
                   8                                 Telephone: (415) 391-0600
                                                     Facsimile: (415) 395-8095
                   9                                 Email: michael.rubin@lw.com
               10

               11

               12      DATED: March 4, 2021                         LATHAM & WATKINS LLP

               13                                                     /s/ Michael H. Rubin
                                                                     Michael H. Rubin (CA Bar No. 214636)
               14                                                        michael.rubin@lw.com
                                                                     505 Montgomery Street, Suite 2000
               15                                                    San Francisco, California 94111-6538
                                                                     Telephone: +1.415.391.0600
               16                                                    Facsimile: +1.415.395.8095
               17
                                                                      Attorney for Defendant Accellion, Inc.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                                 NOTICE OF APPEARANCE
 SAN FRANCISCO                                                          1                       Case No.: 5:21-CV-01353-EJD
